Wyatt, Justice.
1. In the case against Mrs. Doris Voyles, there was no evidence that she was a member of the union, that she had served on the picket line, or any other evidence that she had notice of the order of the court. The judgment of the court below finding her in contempt was, therefore, error and must be reversed.
2. There was no evidence in the case against D. B. Young to show that he violated the order of the court. The evidence was that, as an arrest was being made, this defendant came up, stood close to the *668police car, and that a policeman .'asked him to step back. The defendant was then arrested. There was no evidence that he in any way interfered or attempted to interfere with the arrests being made, or that he said anything or did anything that could be construed as a violation of the order of the court. ' The judgment of the court below finding him in contempt in this case was error and must be reversed.
No. 17678.
Argued November 13, 1951
Decided January 14, 1952
Rehearing denied January 29, 1952.
Poole, Pearce & Hall, J. R. Goldthwaite Jr., Thomas S. Adair, Robert S. Cahoon and Cecil Franklin, for plaintiffs in error.
Henry A. Stewart, Stewart & York and Frank A. Constangy, contra.
3. All other questions in the instant case are controlled as to all other defendants by the rulings made in the case of Williams v. Cedartown Textiles, ante, p. 659.

Judgment affirmed in part and reversed in part.


All the Justices concur.